DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed 12/10/2019. 
Claims 1-11 are pending.
Claim Objections
Claim 10 is objected to because of the following informalities:  (ii) should be (iii).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the phrase "for example" that renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites wherein the feed is a C5 olefin and further recites including a list of possible C5 olefins. The broad disclosure followed by a detailed list renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.
Claim 11 recites wherein the oligomerizaiton catalyst comprises a zeolite and further recites in particular a zeolite selected form a list of possible zeolites. The broad disclosure followed by a detailed list renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, step a recites wherein the solvent contains propylene carbonate and claim 4 recites wherein the solvent comprise [sic] propylene carbonate, which fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathys (US 2014/0148625) in view of Eppig (US 5,675,043).
With respect to claims 1 and 7, Mathys teaches contacting at least one feedstream comprising olefins (including C2-C15 olefins (0054; see also 0058)), paraffins, and at least one of a nitrile and a pyrrole (see 0062-0064 for nitrogen containing compounds contained in the feedstream) with at least one solvent and removing at least a portion of the nitrile and the pyrrole from the at least one feedstream to produce at least one treated feedstream containing less nitrogen compounds (0021) and at least one solvent phase containing nitrogen compounds (0033). The solvent may comprise or consist of a carbonate compound, including propylene carbonate (0045-0047). The treated feedstream may undergo distillation before oligomerization of the light hydrocarbons containing less nitrogen (0079). Where the treated feed is subject to distillation, it is expected that the residual solvent would remain in the heavy hydrocarbons. The separated solvent phase “will be highly stable and be capable of being reused or recycled in the extraction process but generally requiring some treatment or regeneration” (0093).
Mathys is silent regarding monitoring the degradation of the solvent using one of the claimed methods. However, Mathys does teach wherein the process comprises a distribution coefficient  required for the process, the distribution coefficient expressed as a concentration of nitrogen in the feedstream after extraction and nitrogen in the solvent after extraction, failing in the range of 0.04-0.50 (0016-0017). Maintaining the distribution coefficient is one means claimed for monitoring the degradation of the solvent. Where the solvent to the system includes fresh solvent, regenerated solvent, or combination thereof, the process of Mathys would still require a distribution coefficient within the taught range. 
Further, Eppig teaches a method for removing nitrogen compounds from a hydrocarbon prior to catalytic treatment (abstract). Eppig teaches that efficient recovery of the solvent contained in the extract stream is vital for an effective and economic process (col. 7, line 17+). Eppig teaches wherein solvent recovery should minimize thermal degradation of the solvent, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to regenerate the solvent to optimize or maximize contaminant removal and minimize thermal degradation of the solvent as taught in Eppig in the process of Mathys to improve process economics. Because Mathys requires the solvent have a distribution coefficient within the given range, it would have been obvious to optimize solvent regeneration to achieve this desired distribution coefficient, or as close as practically possible thereto, i.e. up to 100% of the value measured with fresh solvent, for the recycled or blended solvent. 
With respect to claim 2, Mathys teaches “remov[ing] undesired materials from the at least one solvent after use in extraction processes include, but are not limited to, vacuum and steam distillation, back extraction, adsorption (e.g., using a solid adsorbent), and anion-cation exchange resin columns” (0093).
With respect to claim 3, Mathys teaches regeneration using hot stripping with an inert gas such as hydrogen or with light hydrocarbons (C20 or less) (0094-0095).
With respect to claim 4, Mathys teaches wherein the solvent comprises propylene carbonate (0045-0047).
With respect to claim 5, Mathys teaches an embodiment wherein the feedstream comprises an FCC light olefin stream that typically comprises ethane, ethylene, propane, propylene, isobutane, n-butane, butenes, pentanes, and other optional components (0078).
claim 8-9, Mathys teaches contacting the treated feed with a catalyst in an oligomerizaiton process (0087; 0021). 
With respect to claim 10, Mathys teaches wherein the oligomerization catalyst may be any oligomerization catalyst including zeolite catalysts (0087).
With respect to claim 11, Mathys teaches using any known oligomerization catalyst, including zeolite catalysts (0087). In the background section Mathys discloses a known oligomerization process using zeolite catalyst, US 4,973,790 (0007). US 4,973790 teaches using a ZSM-5 zeolite for oligomerization of light olefinic feed (col. 3, lines 28+; col. 4, line 17+).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathys and Eppig as applied to claims 1-5 and 8-11 above, and further in view of Schucker (US 6,358,402).
With respect to claim 6, Mathys is silent regarding the details of the stripping column. In analogous art, Schucker teaches stripping solvent in a solvent stripper to remove contaminants, including nitrogen (claim 6), from the solvent before returning to an extraction process (figure 1). The stripper contains reflux section overhead with top distillation and bottom stripping (figure 1). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a stripper as disclosed in Schucker for regenerating the solvent by removing contaminants, including nitrogen, before recycle. Both Mathys and Schucker teach regenerating overlapping solvents using stripping processes, the claimed elements were known in the prior art and one skilled in the art could have combined the stripping column of Schucker to the used solvent as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI M DOYLE/Examiner, Art Unit 1771